COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 IN RE: ARTURO DOMINGUEZ.,                       §            No. 08-21-00046-CV

                      Relator.                   §      AN ORIGINAL PROCEEDING

                                                 §              IN MANDAMUS

                                                 §

                                          ORDER

       The Court finds good cause to expedite consideration of this matter. We issue the
following briefing schedule and orders:

   •   The Court requests a response to the mandamus petition from respondent Elizabeth
       Carrasco and real party in interest Leah Audrae Hanany a.k.a. Leah Audrae Wayne by
       MONDAY, MARCH 29, 2021. In the event an extension is required, Carrasco and
       Hanany are ordered to IMMEDIATELY contact the Court and file a request for an
       extension of time.

   •   The Court intends to dispose of this mandamus action on or before April 12, 2021.


   •   Because it is unclear whether Carrasco or Hanany are represented by counsel at this time,
       a copy of this order will be mailed directly to Carrasco and Hanany at the addresses
       provided in Dominguez’s mandamus petition. However, due to the extenuating time
       circumstances, the Court invokes Rule 2 of the Texas Rules of Appellate Procedure and
       orders that copies of this order also be served on Hanany at leahhanany@gmail.com, on
       Carrasco at excarra1@episd.org, and on EPISD General Counsel Jeanne C. “Cezy”
       Collins at jccollins@episd.org (with a courtesy copy to EPISD Office of Legal &
       Legislative Matters Executive Assistant Gabriela Gomez at ggomez2@episd.org).


       IT IS SO ORDERED this 22nd day of March, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.